       Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 9

A0 442 (Rev.11/11)ArrestWarril
                             m
                                              J

                                    U NITED STATES D ISTRICT C OLTRT

                                                   Nortll
                                                        emf
                                                          Dor
                                                            ijt
                                                              d
                                                              hie
                                                                ctofOhio tj-SE 67--1
                United Statesofztm elica
                            V.
                    Davi
                       d Abram Ziesel                                 CaseNo. 3:19M05346

                                                                                                 FILED BY                        D.C.

                         Deftmdam                                                                          sEF2# 2219
                                                                                                          ANGELA E.NOBLE
                                                                                                          CLERK U S DISX CX
                                                  ARREST W ARRANT                                         s.D.oFFF
                                                                                                                 tA.-w.RB.
To:      Any authorized law enforcementol cer

         YOTJARECOiVBZ
                     IAAYED toan'
                                estandbringbeforeaUllitedStatesnmgi
                                                                  1stratejudgewitlloutmmecessalydelay
(hanteo-
       //trrxntobeJ?v-
                     ealcdl Davi
                               d Abram Ziesel                '.                                                                         ,
who isaccused ofa11offenseorviolation based o11thefollowing docmnentliled with thecom-t:
D lndictment           O SupersedingIndictnlent     D Infonllation
                                                             d
                                                                        D StlpersedingInfonnation (
                                                                                                  # Complaillt
                                                                                             .

D Probation Violation Petition        D Supel ised RçleaseViolation Petition      D'
                                                                                   Violation Notice O Orderoftlle Coull
Thisoffellseisbrielly'
                     described asfollows:
 '18 U.S.C.2113 Bank Robbery




                                                                                                                         1

Date;        09/24/2019
                                                                                   Isstting ov#zccr'
                                                                                                   swfgllt7zltrc

City and state:     Toledo,Ohio                                       Jame     .Knepp,11United States Magistrate Judge
                                                                                       Pt-intedncplcand dtle

                                                            Retllrn                                  ,
          Tlliswan-antwasreceived on (date)                      ,and tlleperson wasan'ested on (date)
                                                                                            ,                                .
 at(cit
      yrJ?llstate)                                      .

 Date:
                                                                                   !là-
                                                                                   a  ?-
                                                                                       é)-
                                                                                         çlfp
                                                                                            llr()
                                                                                                a477()t:l-':
                                                                                                           ;-
                                                                                                            zijitltltt
                                                                                                                     lî-
                                                                                                                       kt

                                                                                       ;F'
                                                                                         ?-
                                                                                          f?l?:l
                                                                                               t/tltlltt:,t:zltftitltf
   Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 9

AO 91(Rev.1l/11) Crinl
                     inalCompléint                                                          .                    .                    '
                                                           .




                                 U NITED S'TATES D ISTRICT C OURT                                               FILED
                                                           forthe
                                              N ol-
                                                  thel'
                                                      n DistlictofOhio                               11:54 am Sep 24 2019
                                                                                                   Clerk U.S.DistriètCougt
                United StatesofAm erica                                                            NorthernDistrictof0lzi0
                            V.                                                                                           Toledo
                   David Abram Ziesel                               CaseN o.
                                                                               3:19MJ5346




                                                   .   /             .

                                           C RIM LNAL C O W LAIN T

         1,thecomplainantinthiscase,statetlmtthefollowingis,tnletothebestofn1ykmowledgeandbelief                                  q
O11oraboutthètlatets)of              September11,2019        inthecolmtyof'                       Paulding                    inthe
    Northern Districtof                'Ohio         ,thedefendantts)violated:
           Codex
               s-trc/ftrl                                             OjlàlseDc.
                                                                               $
                                                                               -c/'
                                                                                  #)#tk?l
18 U.S.C.2113                             Bank Robbery




         Tlliscrhllinalcomplaintisbased on thesefacts:
See Attached Affidavit




         V Contkmedontheattaclledsheet.

                                                                                    Complaitmnt's.
                                                                                                 î'
                                                                                                  l
                                                                                                  -
                                                                                                  p lfpp/?-
                                                                                                          e
                                                                                   Mark L.Evans,SA FBl
                                                                                     z:hl-
                                                                                         jzlltrtf'ttïtttt,t?'ttllfrlt'

 Swonlto beforeme and signed i11my presence.
                                                                                                         '
                                                                                                                         j

Date:           09/24/2019
                                                                                        Jitdge'
                                                                                              .
                                                                                              vsi
                                                                                                gnature

city and state:                      Toledo,Ohio                      Jam   R.Knépp,11United States Magistrate Judge
                                                                                     Pl-inted plrz/rleand r/rle
Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 9




      3:19m15346
                          UNITED STATE S DISTR ICT COURT
                 NORTHERN DISTRICT OF OHIO - WZSTERN DIV ISION
                  A FF IDAV IT IN SU PPORT OF CR IM INAL COM PLA IN T


                       Mark Evans, Special Agent (SA)              the Federal

      Bureau        tnvestigation (FBI), Cleveland           Division, Toledo

                                                    being duly sworn, depose

      and state       follows:

                     am     Special Agent with the Federal Bureau of

         Investigation hereafter referred             as           am currently

         assigned             FBI's Northwest Ohio Violent Crimes Task

         Force in Toledo, Ohio, and have been so since September 2015 .

            have been a sworn law enforcement officer since 2003 and

         have participated          numerous invèstigations               arrests

         involving armed bank robberies .

                  This affidavit is submitted in support                 criminal

         complaint          David    Abram   Ziesel         Bank    Robbery

         violation of 18 U .S.C.

                   The facts and inform ation contained in this affidavit

         are based upon my personal knowledge and                investigation

         and observations         other officers and agents involved

          the investigation .         observations referenced below

          Were       personally made         me were related            me by the

          persons who made such observations.              affidavit contains

          information necessary          support probable cause               this

          application .                intended to include each and every
Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 9



         fact and matter observed by me                  known       the government .

         The facts and circumstances                   the offense and subsequent

         identification                suspect are listed below :

                        september             2019        approximately        10:00

         Deputies     with             Fulton    County         Sheriff's    Department

         received a call         referende               suspicious white van

         no visible license plate seen circling the area of                          Lyons

         State Ban k,         East Morenci               Lyons,             43553.

                       September                     Deputy        G1adieux with the

         Fulton      County     Sheriff's            Department      reviewed        video

         surveillance from cameras located in Lyons, Ohio, and images
                                                  /'
                                                 ..
         forwarded     from       concerned      citizen . Deputy              Gladieux

         observed a white in color van , with a black roof, black rims

         and tires,           license plate, with something covering the

               windows.          some                  images      white male,

         identified as David Ziesel, with a grey sweat shirt with

         black stripe          observed driving.

                    Additional review of video 'surveillance from Lyons

         State Bank and interviews                   residents indicated that

         van described above was in the area on September

          1O:53pM     and     parked     in     an     adjacent     parking
          approximately 11 :00pm .

                    On September           2019 Deputy M . Collum was advised

              the vehicle description .                 concerned citizen stopped

          Deputy M . Collum and advised that the vehicle was currently
Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 9



              l
         parked       Village Mart,             Adrian St., Lyons, Ohio,

         43533 . Deputy M . Collum approached the vehicle and observed

         David Abram Ziesel placing Indiana License plate, VTH-394,

         onto the vehicle . Deputy Sheriff         Collum mad. e consensual

         contact with ZIESEL who was stopped in ihe parkit
                                                         qg

         Deputy Sheriff      Collum began talking        ziesel and durinj
              conversation Ziesel staùed               was visiting f#mily

              Manitou   Beach,   Michigan .   Deputy   Shetiff      Collum

         observed that ZIESEL was

         shirt, dark sweat pants and black         white shoes.

                     criminal history search conducted               Abram

         Ziesel indicated                     Ziesel pled            A rm ed

         Bank Robbery,       violation              2113

         Indiana .

                   On September 11, 2019 at approximately 0900 am a male

         wearing                                             mask, dark in

                  pants, black and white shoes, and gloves entered into

         State Bank and Trust,                      Oakwood, Ohio, 45873.

         Once inside the bank the'Unknown Subject, later identified

          as David Abram Ziesel implied thaf he was armed by keeping
              hand under         shirt and demanded money . 80th

          tellers complied with the demand and provided Ziesel

          the money . Durih g the robbery Ziesel            victim tellers

          that no one was going       get hurt here . The victim tellers

          were then ordered to the ground and Ziesel fled the scene .
Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 6 of 9



                   Deputies       with     the        Paulding    County       Sheriff's

         Department responded to State Bank and Trust, 218

         Oakwood, Ohio, 45873 and observed video images from the bank
                       1.


         prior to the robbevy. In surveillance images a white in color

                            black roof, black rims and tires, with something

         covering the rear window can be observed circling thè bank.

         Additional video review showed the van desiribed above

         the area the night           SepVember l0,
                                           :

                   During a canvass                    area surrounding               State

         Bank and Trust, Paùlding County deputies located a witness
                                                                           k

         who had seen the van on September                  2019,      approximately

                pm .        The litness informed the deputies that                     Van

         had turned around at the corner of Harmon Street and Auglaize
         Street,     within              city    of    Oakwood,                From    that

         intersection,              posàible to view the rear of the State

         Bank and Trust which is located at the opposite intersection

             Harmon Street                        Street,          Oakwood,

         should be noted that the Village Mart in) tyons,

          approximàtely                    from the State and Trust Bank

          Oakwood,

                                                           surveillance from Rhee's

          Market, located at l05 Walnut Street,                   Oakwood , Qhio. The
          video surveillance from Rhee's Market appeared                          capture

          ZIESEL , between 8:00 am and 8 :30 am                  September            2019 .

          The video shows Ziesel exiting the van described above and
Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 7 of 9




         entering the store.              ZIESEL was wearing            long sleeve

         Chicago Bears                  dark sweat pants and black and white

         shoes . An image
                        C from the video surveillance from Rhee's

         Market             presented       Fulton County Deputy Sheriff

         Collum . Deputy Sheriff            Collum who recognizèd the person

               ZIESEL and whom Deputy Sheriff M . Collum had interacted

         with on September 10, 2019, at the Village                       in Lyons,

         Ohio .

       13.            On    September                Paulding       County       Sheriff

         Deputies issued an arrest warrant for David Abram Ziesel

         Aggravated Robbery, based upon                   events that occurred 'at

         the state Bank ànct Trust,            violatiqn of Ohio Revised code'
                                                      j


         2 911 .0 l

                           records check determined that ZIESEL is on federal

         supervised release             the Southern District of Florida (SDFL

         Case Number 19-TP-800O7-DMM ). Supervision was transferred to
         the Southern District of Florida from the Northern District

                Indiana on or about January                         According

         Order      Transferring        Jurisdiction,     ZIESEL          placed

             supervised release           December          2017,        armed bank

             robbery.      The order also specified           ZIESEL shall remain

             on supervised release until December 14, 2020 .

       15.            On September              David Abram Ziesel arrived at

                office        Federal Probation, West Palm Beach, located at

                       Flagler          West Palm Beach Florida . Zeisel was
Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 8 of 9




         driving and in possession of keys for a white in color van,
         with a black roof, black rims and tires,
                                             '
                                                  with something
                                                          j
         covering the rear window . The vehicle had Florida license

         P late nRoyal 90/'.

                 On   September            2019   David       Abram   Ziesel   was
         transported to the West Palm Beach Police Department where
         he was interviewed. :he interview was 50th audio and video
                                                  '                               .
                                            .


         recorded . Ziesel was provided his Miranda Warninga and
         waived his right          council. During the follouing recorded
                               .                                                      l
         interview Zeisel indicated that following the robbery he
         left the area to travel back to Florida . Zieael adviaed that
         he was the only person who had knowledge and,that his wife ,
         shannon Ziesel, received no money . Ziesel fùrther advised
         that she, Shannon Ziesel, would have received money from the
                                       '
                          ,


         robbery he completed in 2012 .
                  The State Bank and Trust located at 218 N .                  St w
         Oakwood, Ohio, 45873,             federally insured institution .


       Based on the foregoing, there is probable cause to believe
       that on September 11, 2019 within thè Northern District of
       ohio , Western Division, the defendant, David Abram Zieael did
       unlawfully, khowingl# and intenfionally, rob State Bank and
       Trùst located at 218 N . 1st st w oakwood, Ohio, 45873, in
       violation of 18             2113 Bank Robbery.
Case 9:19-mj-08382-WM Document 1 Entered on FLSD Docket 09/25/2019 Page 9 of 9




                                        Ma r'' L . Ev ans
                                        Special Agent
                                        Federal Bureau      Investigation
                                        Toledo, Ohio
      Subscribed and sworn to before me this 24th :ay of September?
      2019.         -




                                        U .S . Magistrate Ju ge
                                        Ja s R . Knepp 11
